Citation Nr: 1409364	
Decision Date: 03/05/14    Archive Date: 03/12/14	

DOCKET NO.  08-29 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for degenerative arthritis of the bilateral knees, with left knee chondromalacia and chondrocalcinosis, status post arthroplasty with partial lateral meniscectomy (hereafter, bilateral knee disorder).



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a decision of November 2011, the Board denied entitlement to service connection for a bilateral knee disorder.  That decision was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a Memorandum Decision of May 2013, set aside the Board's November 2011 decision, and remanded the case to the Board for proceedings consistent with the Memorandum Decision.  The case is now, once more, before the Board for appellate review.

For reasons which will become apparent, this appeal is being REMANDED to the RO for further development.  VA will notify you if further action is required on your part.


REMAND

At the time of the aforementioned Memorandum Decision in May 2013, it was noted that, pursuant to its duty to assist, VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the Veteran's claim for a benefit under a law administered by the Secretary.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  Further noted was that VA's duty to assist included making reasonable efforts to obtain all records held by a Government entity which were relevant to the claim, and that pertained to the Veteran's military service, if the Veteran provided the Secretary information sufficient to locate such records.  Id.; 38 C.F.R. § 3.159(c)(2) (2013).  To that end, VA is required to make as many requests as necessary to obtain records from Federal agencies.  38 C.F.R. § 3.159(c)(2).  In that regard, VA may discontinue its efforts to obtain records from a Federal department or agency only when it concludes that continued efforts would be futile, which requires that the Federal department or agency advise VA that either the requested documents do not exist, or that the custodian does not have them.  Id.  Upon making such a determination, the Secretary must notify the Veteran of the records VA was unable to obtain, explain the efforts VA made to obtain those records, and describe any further action VA will take with respect to the claim.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002).

In the opinion of the Court, while VA requested the Veteran's complete medical and dental records, and specifically noted in its decision on appeal that the Veteran's Report of Medical History was not with his service treatment records in the claims folder, the Board failed to make further efforts to obtain that record, or to notify the Veteran of the missing report.  Nor did the Board determine that further efforts to obtain that record would be futile.  According to the Court, VA failed to satisfy its duty to assist the Veteran when it failed to make any further efforts to obtain his report of discharge, or to notify him of the inability to obtain that record.  Moreover, the Board failed to expressly determine or demonstrate that the record in question did not exist, or that further efforts to obtain it would be futile.  Absent such findings, VA remains statutorily required to obtain the record in question.  See 38 U.S.C.A. § 5103A(b)(2).  In the opinion of the Court, because VA failed to make reasonable efforts to obtain Federal records, the Board clearly erred in its determination that VA had satisfied its duty to assist the Veteran, and a remand was required to cure that defect.

In light of the aforementioned, the case is REMANDED to the RO for the following actions:

1.  The RO should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, with a request that they provide the original (or a copy, if available) of the Report of Medical History (SF88) which reportedly accompanied the Veteran's service separation examination on November 29, 1972.  If the RO cannot locate that Federal record, it must specifically document the attempts that were made to locate it, and explain in writing why further attempts to locate or obtain that Government record would be futile.  The RO must then:  (a) notify the claimant (and his attorney) of the specific record that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant (and his attorney) must then be given an opportunity to respond.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to November 2009, the date of the most recent VA examination of record, must then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate any Federal records requested, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any Government records would be futile.  The RO must then once again:  (a) notify the claimant (and his attorney) of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant (and his attorney) must then be given an opportunity to respond.

3.  If and only if the RO is successful in obtaining the aforementioned Report of Medical History, the Veteran's entire claims folder (including the Report of Medical History) should be furnished to the same VA examiner who conducted the November 2009 VA examination.  Should that examiner prove unavailable, the Veteran's entire claims folder should be furnished to another appropriate VA examiner.  Following review of the Veteran's entire claims folder, the examiner should then offer an addendum opinion as to whether the Veteran's bilateral knee disability at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA (including Capri records) and Veterans Benefits Management System electronic records (which currently contain no records) have been reviewed.

4.  The RO should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the RO must implement corrective procedures.  

5.  The RO should then readjudicate the Veteran's claim for service connection for a bilateral knee disorder.  Should the benefit sought on appeal remain denied, the Veteran and his attorney should be provided with an additional Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in December 2009.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




